PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/850,848
Filing Date: 16 Apr 2020
Appellant(s): Raytheon Technologies Corporation



__________________
Mr. Quincy J. Harrison
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 17, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 21, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 6, 8-9, 11-16, 21-22, and 25-27 under 35 U.S.C. 112(b).
Claims 1-2, 5-6, and 23-24 under 35 U.S.C. 103 over Bottome et al. (US 2014/0086751 A1) in view of Thistle et al. (US 2018/0187558 A1). 
Claim 7 under 35 U.S.C. 103 over Bottome and Thistle in further view of Mason (US 2012/0244003 A1). 
Claims 8-9, 11, 15, 22, 25, and 27 under 35 U.S.C. 103 over Bottome in view of Clayton et al. (GB 2,416,568 A). 
Claims 12 and 21 under 35 U.S.C. 103 over Bottome and Clayton in further view of Trousdell et al. (US 4,875,830 A). 
Claim 16 under 35 U.S.C. 103 over Bottome and Clayton in further view of Care et al. (US 2009/0269203 A1). 
Claim 26 under 35 U.S.C. 103 over Bottome and Thistle in further view of Clayton. 
(2) Response to Argument
A. Claims 6, 8-9, 11-16, 21-22, and 25-27 under 35 U.S.C. 112
The Examiner finds Appellant’s arguments to be unpersuasive since the arguments do not specifically address the rejections at hand. Appellant cites case law in which it was held a lack of proper antecedent basis does not necessarily lead to indefiniteness. However, there is no explanation regarding how the claims in this instance do not amount to indefiniteness. Furthermore, the arguments are silent regarding the rejections of Claims 13, 15, and 26. 
B. Claims 1-2, 5-6, and 23-24 under 35 U.S.C. 103
i. The Examiner respectfully disagrees with the argument that the proposed combination fails to disclose contact or engagement with a connecting wall. As best understood, Appellant argues that a modification in view of Thistle would require the addition of providing chamfering along the edge (142) of Bottome without contact with the connecting wall. However, it is clearly shown in Figure 7 of Thistle that the advantage described in paragraph [0049] of preventing movement in direction (103) is due to the shaping produced by the chamfer in relation to seal (72), not merely the presence of a chamfer/bevel. See also paragraph [0048], the top (87) of the seal being wedged into the space formed (98). Pg. 8 of the Final Rejection notes the connecting walls of Bottome (see annotated Figure 5’) themselves are considered slanted and therefore capable of producing the desired V-shape of the teachings of Thistle. There is no need for a further modifying of Bottome to provide chamfers at edges (142) as proposed by Appellant if the seal is simply allowed to rest on the connecting walls as proposed in the Final Rejection (see Pg. 8). 
ii. The Examiner respectfully disagrees the combination fails to include a V-shaped seal. As evidenced by the arguments above, the Examiner does not believe a modification of Bottome by Thistle would lead to merely a flat seal, since then the teachings of paragraph [0049] of Thistle would not be considered “applied” to Bottome if the seal was completely flat. As best understood, Appellant also appears to argue a “flat portion” between slants is not considered a V-shape. However, the claims do not specify the shape of the V such that the broadest reasonable interpretation does not include such an interpretation. The Specification does not provide a special definition for what is meant by the term “V-shaped”. There are many varieties of shapes which one of ordinary skill would recognize as V-shaped, including V-shapes with flat bottoms between slanted portions. 
iii. The Examiner respectfully disagrees a person skilled in the art would not make the proposed modification. It is unclear how the modification would render Bottome unsatisfactory for its intended purpose. Appellant appears to require the exact seal of Thistle be incorporated to Bottome. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of the references would have suggested to one of ordinary skill. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of preventing movement of the seal present in paragraph [0049] does not require a bodily incorporation of the seal shown in Thistle. One of ordinary skill would recognize this teaching would apply to the cross-sections of a variety of seals and only require a modification of the seal, not a complete replacement by bodily incorporating the seal of Thistle. Even assuming arguendo that the seal of Thistle is bodily incorporated into Bottome, seal (72) shown in every figure of Thistle is continuous. Merely being “shorter” does not amount to a discontinuity. No discontinuity is present. Finally, it is noted that such a continuity is not required of the claims. 
D. Claims 8-9, 11, 15, 22, 25, and 27 under 35 U.S.C. 103
i. The Examiner respectfully disagrees that one of ordinary skill would not be led to modify a fan section with a teaching related to compressor/turbine blades. Both fan rotors and compressor rotors are rotating rotor assemblies of gas turbine engines that have similar structure and operate similarly, so one of ordinary skill would recognize the design benefits to one rotor assembly would be applicable to the other. For purposes of explaining this concept, a gas turbine engine can be seen schematically shown in Figure 1 of both Thistle and Clayton or Figure 3 of Bottome. The fan rotor (12 in Clayton) is the forwardmost portion of the turbine engine while the compressor rotors (arranged in a series of stages in 13, 14) are immediately behind the fan. Both are surrounded by respective duct structures and are rotated by a respective turbine section (downstream portion, to the right of 15 in Clayton) through respective shafts in order to compress air entering from the intake (11 in Clayton) of the turbine. Essentially, the fan functions as a larger compressor to do work on and compress air before entry into the bypass or compressor sections of the turbine. Because of this similarity in structure and operation, the teachings between fan rotors and compressor rotors are often treated applicable to one another in the art. This is why Pg. 13 the Final Rejection treated both similarly as well. Note the rejection points out the analogous blade, leading edge, trailing edge, and platform structure in the rotor of Clayton that is already presented in fan rotor Bottome. Therefore, Appellant’s argument that suggests one of ordinary skill would not modify a fan rotor with teachings related to a compressor rotor are found to be unpersuasive. 
ii. It is noted that arguments in this section depend upon arguments addressed above. Therefore, the arguments are found to be unpersuasive for the same reasons set forth above
Sections C, E, F, and G depend upon arguments addressed above. Therefore, these sections are found to be unpersuasive for the same reasons set forth above. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.